 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MADIHA MINER,                                   No. 2:19-cv-01624-TLN-EFB
12                      Plaintiff,
13           v.                                       ORDER
14    SOCIAL SECURITY
      ADMINISTRATION,
15
                        Defendant.
16

17
            Plaintiff Madiha Miner (“Plaintiff”) proceeding pro se, filed a Motion for Cease and
18
     Desist Order (ECF No. 3) and a Motion for Summary Judgement (ECF No. 4) on August 22,
19
     2019. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
20
     636(b)(1)(B) and Local Rule 302.
21
            On February 18, 2020, the magistrate judge filed findings and recommendations herein
22
     which were served on the Plaintiff and which contained notice that any objections to the findings
23
     and recommendations were to be filed within fourteen days. (ECF No. 6.) Plaintiff did not file
24
     objections.
25
            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.
26
     United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
27
     reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.
28
 1   1983); see also 28 U.S.C. § 636(b)(1).

 2          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 3   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 4          Accordingly, IT IS ORDERED that:

 5          1. The proposed Findings and Recommendations filed February 18, 2020 (ECF No. 6),

 6              are adopted in full; and

 7          2. Plaintiff’s motions for injunctive relief (ECF No. 3) and for summary judgment (ECF

 8              No. 4) are DENIED.

 9          IT IS SO ORDERED.

10   DATED: March 16, 2020

11

12

13                                            Troy L. Nunley
                                              United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
